                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE

 UNITED STATES OF AMERICA                          )
                                                   )
 v.                                                )                 No. 3:15-CR-104
                                                   )
 WILLIAM J. BREWSTER                               )

                             MEMORANDUM AND ORDER

        This criminal case is before the Court on the defendant’s counseled motion for

 compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(a)(i). [Doc. 50]. The United

 States has responded in opposition to the motion. [Docs. 46, 51]. The defendant has not

 submitted a reply within the time allowed by this court’s Local Rules.

        The matter is now ripe for the Court’s consideration. For the reasons stated below,

 the defendant’s motion will be denied.

                                  I.      BACKGROUND

        In August 2016, the Honorable Thomas W. Phillips sentenced the defendant to a

 100-month term of imprisonment for being a felon in possession of firearms.           The

 defendant is presently housed at FCI Butner Medium I with a projected release date of May

 12, 2022. See Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited September

 16, 2020). He now moves for immediate compassionate release due to the COVID-19

 pandemic, throat cancer, hepatitis B, and cirrhosis of the liver.

                           II.   COMPASSIONATE RELEASE

       Section 3582(c)(1)(A)(i) of Title 18, United States Code, allows district courts to

consider prisoner motions for sentence reduction upon a finding of “extraordinary and


Case 3:15-cr-00104-RLJ-HBG Document 52 Filed 09/17/20 Page 1 of 9 PageID #: 396
compelling reasons.” That statute, as amended by the First Step Act of 2018, provides in

relevant part:

       [T]he court, upon motion of the Director of the Bureau of Prisons [“BOP”], or
       upon motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a
       motion on the defendant’s behalf or the lapse of 30 days from the receipt of
       such a request by the warden of the defendant’s facility, whichever is earlier,
       may reduce the term of imprisonment (and may impose a term of probation or
       supervised release with or without conditions that does not exceed the unserved
       portion of the original term of imprisonment), after considering the factors set
       forth in section 3553(a) to the extent that they are applicable, if it finds that—

          (i) extraordinary and compelling reasons warrant such a reduction ... and
          that such a reduction is consistent with applicable policy statements issued
          by the Sentencing Commission....

 18 U.S.C. § 3582(c)(1)(A). Prior to the First Step Act, a motion for compassionate release

 could only be brought by the BOP Director, not a defendant.                See 18 U.S.C. §

 3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A) to allow a defendant

 to file a motion for compassionate release after first asking the BOP to file such a motion

 on his behalf. See, e.g., United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020). Beyond

 this change, the statute still applies the same requirements to a defendant’s motion for

 compassionate release as previously applied to motions by the BOP Director. See, e.g.,

 United States v. Beck, 425 F. Supp. 3d 573, 578-79 (M.D.N.C. 2019).

       The United States Sentencing Commission has promulgated a policy statement

 regarding compassionate release under § 3582(c), which is found at U.S.S.G. § 1B1.13 and

 the accompanying application notes. See United States v. McGraw, No. 2:02-cr-00018-

 LJM-CMM, 2019 WL 2059488, at *3 (S.D. Ind. May 9, 2019). While that particular policy

 statement has not yet been updated to reflect that defendants (and not just the BOP) may

                                              2

Case 3:15-cr-00104-RLJ-HBG Document 52 Filed 09/17/20 Page 2 of 9 PageID #: 397
 move for compassionate release, courts have universally turned to U.S.S.G. § 1B1.13 to

 provide guidance on the “extraordinary and compelling reasons” that may warrant a

 sentence reduction. Id. at *2 (citations omitted). Moreover, the Court has no reason to

 believe that the identity of the movant (either the defendant or the BOP) should have any

 impact on the factors the Court should consider. See id. (concluding likewise).

       As provided in § 1B1.13, consistent with the statutory directive in §

 3582(c)(1)(A)(i), the compassionate release analysis requires several findings. First, the

 Court must address whether “[e]xtraordinary and compelling reasons warrant the

 reduction” and whether the reduction is otherwise “consistent with this policy statement.”

 U.S.S.G. § 1B1.13(1)(A), (3). Second, the Court must determine whether a movant is “a

 danger to the safety of any other person or to the community, as provided in 18 U.S.C. §

 3142(g).” U.S.S.G. § 1B1.13(2). Finally, the Court must consider the § 3553(a) factors,

 “to the extent they are applicable.” U.S.S.G. § 1B1.13.

    A. Exhaustion

       The defendant has previously submitted requests for compassionate release to the

 BOP, and more than 30 days have passed since those requests were received by the warden.

 [Doc. 50, ex. 1, 2]. The Court thus has authority under § 3582(c)(1)(A) to address the

 instant motion. See Alam, 960 F.3d at 832.

    B. Merits

           1. Extraordinary and Compelling Reasons

       The Application Notes to guideline 1B1.13 provide, in material part:



                                              3

Case 3:15-cr-00104-RLJ-HBG Document 52 Filed 09/17/20 Page 3 of 9 PageID #: 398
          1. Extraordinary and Compelling Reasons.— ... [E]xtraordinary and
             compelling reasons exist under any of the circumstances set forth below:

          (A) Medical Condition of the Defendant.—

          (i)     The defendant is suffering from a terminal illness (i.e., a serious and
                  advanced illness with an end of life trajectory). A specific prognosis
                  of life expectancy (i.e., a probability of death within a specific time
                  period) is not required. Examples include metastatic solid-tumor
                  cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,
                  and advanced dementia.

          (ii)    The defendant is—

                 (I)         suffering from a serious physical or medical condition,

                 (II)        suffering from a serious functional or cognitive impairment, or

                 (III)       experiencing deteriorating physical or mental health because of
                             the aging process,

          that substantially diminishes the ability of the defendant to provide self-care
          within the environment of a correctional facility and from which he or she is
          not expected to recover.

 U.S.S.G. § 1B1.13 cmt. n.1(A).

          The Court construes the defendant’s motion as relying on subsection (A)(ii)(I). As

 noted above, he cites the COVID-19 pandemic, his history of throat cancer, hepatitis B,

 and cirrhosis of the liver.

         The defendant, who is age 55, tested positive for COVID-19 in April or May of this

 year. [Doc. 51, p. 3]. He apparently remained asymptomatic and has recovered, although

 there of course remains a risk of reinfection. The defendant’s prison has been previously

 hard hit by COVID-19, and nine inmates there have died. The facility seems to be regaining

 control of the virus, with 189 inmates and 33 staff having recovered and current positive

 cases     down         to    three   inmates   and       no   staff.   See   Bureau   of      Prisons,
                                                      4

Case 3:15-cr-00104-RLJ-HBG Document 52 Filed 09/17/20 Page 4 of 9 PageID #: 399
 https://www.bop.gov/coronavirus/ (last visited September 16, 2020).

        The COVID-19 pandemic cannot alone justify compassionate release. See, e.g.,

 United States v. Shah, No. 16-20457, 2020 WL 1934930, at *2 (E.D. Mich. April 22, 2020)

 (“[S]peculation as to whether COVID-19 will spread through Defendant’s detention

 facility . . . , whether Defendant will contract COVID-19, and whether he will develop

 serious complications, does not justify the extreme remedy of compassionate release.”);

 see also United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of

 COVID-19 in society and the possibility that it may spread to a particular prison alone

 cannot independently justify compassionate release[.]”).

       The defendant was diagnosed with cancer of the tongue or throat in 2018. [Doc. 51,

 p. 1]. He underwent chemotherapy. [Id.]. As of August 11, 2020, the disease is in

 remission.   [Id.].     The defendant undergoes periodic PET scans because “[o]ngoing

 surveillance [is] needed.” [Id.].

       The defendant has also been diagnosed with hepatitis B and cirrhosis of the liver.

 [Doc. 50, ex. 3, p. 4, 7]. He takes daily medication for hepatitis B and receives annual liver

 imaging. [Id., p. 4].

       The Court recognizes that persons with cancer are presently considered to be at

 increased risk of serious illness from COVID-19. See People with Certain Medical

 Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

 with-medical-conditions.html (last visited September 16, 2020). People with cirrhosis of

 the liver may also be at a higher risk, id., as may be those with hepatitis B. According to

 the Centers for Disease Control,

                                              5

Case 3:15-cr-00104-RLJ-HBG Document 52 Filed 09/17/20 Page 5 of 9 PageID #: 400
       Currently, we have no information about whether people with hepatitis B or
       hepatitis C are at increased risk for getting COVID-19 or having severe
       COVID-19. However, based on available information and clinical expertise,
       older adults and people of any age who have serious underlying medical
       conditions, including people with liver disease, might be at higher risk for
       severe illness from COVID-19, particularly if the underlying medical
       conditions are not well controlled.

 See     What       to     Know       About       Liver     Disease      and     COVID-19,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/liver-disease.html

 (last visited September 16, 2020).

       This case presents perhaps a closer call than most compassionate release requests

 submitted to this Court. Nonetheless, the undersigned concludes that the defendant’s cited

 medical conditions do not at this time appear to be of the severity contemplated by guideline

 1B1.13’s policy statement. See, e.g., United States v. Peaks, No. 16-20460, 2020 WL

 2214231, at *2 (E.D. Mich. May 7, 2020) (medically managed serious health conditions,

 paired with a generalized fear of COVID-19, fell short of “extraordinary and compelling

 reasons” justifying compassionate release). The defendant’s cancer is presently in remission

 and his liver conditions do not appear to substantially interfere with his functioning.

 Therefore, the Court finds that the defendant is not presently suffering from a “serious

 physical or medical condition … that substantially diminishes the ability of the defendant to

 provide self-care within the environment of a correctional facility and from which he or she

 is not expected to recover.” His motion for compassionate release must therefore be denied.

           2. Danger to Any Other Person or to the Community

        Additionally, the defendant has not shown that he would not be a danger if released.

 Guideline 1B1.13 provides that compassionate release is only appropriate where “the

                                              6

Case 3:15-cr-00104-RLJ-HBG Document 52 Filed 09/17/20 Page 6 of 9 PageID #: 401
 defendant is not a danger to the safety of any other person or to the community, as provided

 in 18 U.S.C. § 3142(g)[.]” U.S.S.G. § 1B1.13(2). Section 3142(g) outlines the factors the

 Court must consider in determining whether a defendant should be detained pending trial.

 Specifically, § 3142(g) provides:

        (g) Factors to be considered.—The judicial officer shall, in determining
        whether there are conditions of release that will reasonably assure the
        appearance of the person as required and the safety of any other person and
        the community, take into account the available information concerning—

        (1) the nature and circumstances of the offense charged, including whether
            the offense is a crime of violence, a violation of section 1591, a Federal
            crime of terrorism, or involves a minor victim or a controlled substance,
            firearm, explosive, or destructive device;

        (2) the weight of the evidence against the person;

        (3) the history and characteristics of the person, including—

             (A) the person’s character, physical and mental condition, family ties,
                 employment, financial resources, length of residence in the
                 community, community ties, past conduct, history relating to drug
                 or alcohol abuse, criminal history, and record concerning
                 appearance at court proceedings; and

             (B) whether, at the time of the current offense or arrest, the person was
                 on probation, on parole, or on other release pending trial,
                 sentencing, appeal, or completion of sentence for an offense under
                 Federal, State, or local law; and

        (4) the nature and seriousness of the danger to any person or the community
        that would be posed by the person’s release.

 18 U.S.C. § 3142(g).

        The Court has considered the above-listed factors and has familiarized itself with

 the defendant’s PSR, to which the defendant offered no objections at sentencing. [Docs.

 33, 34]. The Court has also considered the defendant’s BOP SENTRY Report.
                                             7

Case 3:15-cr-00104-RLJ-HBG Document 52 Filed 09/17/20 Page 7 of 9 PageID #: 402
        The defendant is commended for not incurring any disciplinary sanctions during his

 present incarceration. The Court also notes that the defendant’s proposed release plan has

 been investigated by the probation office of this district and has been deemed acceptable.

 Those considerations are, however, outweighed by the defendant’s criminal history as it

 relates to the circumstances of his offense of conviction.

        In this case, the defendant was arrested at his home in possession of three firearms.

 [Doc. 33, ¶ 9-10]. A confederate admitted transferring those stolen guns to him in exchange

 for money or methamphetamine. [Id., ¶ 13]; see Fed. R. Crim. P. 32(i)(3)(A) (“[T]he court

 may accept any undisputed portion of the presentence report as a finding of fact[.]”).

        Also found at the defendant’s home “were several shake bottles used in the

 manufacture of methamphetamine.” [Id.]. That fact severely troubles the Court. The

 defendant has previously received three year-plus sentences for methamphetamine

 manufacture offenses [id., ¶ 33, 35-36] but that imprisonment plainly has not deterred him

 from engaging in the very same misconduct when the opportunity presents itself. The

 Court therefore cannot find that the defendant would not pose a danger to the safety of

 another person or the community if released. For this additional reason, the defendant’s

 motion must be denied.

        3. Section 3553(a) Factors

        The facts underlying a review of the 18 U.S.C. 3553(a) factors in this case are

 essentially the same as those considered in the preceding section of this memorandum. The

 requested sentence reduction in this case would not reflect the seriousness of the offense

 of conviction, would not promote respect for the law or afford adequate deterrence, and

                                              8

Case 3:15-cr-00104-RLJ-HBG Document 52 Filed 09/17/20 Page 8 of 9 PageID #: 403
 would not adequately protect the public from future crimes. See 18 U.S.C. § 3553(a)(2).

 For these additional reasons, the defendant’s motion must be denied.

                                  III. CONCLUSION

       As provided herein, the defendant’s motion for compassionate release [doc. 50] is

 DENIED.

             IT IS SO ORDERED.

                                                      ENTER:



                                                               s/ Leon Jordan
                                                         United States District Judge




                                            9

Case 3:15-cr-00104-RLJ-HBG Document 52 Filed 09/17/20 Page 9 of 9 PageID #: 404
